              Case 6:20-bk-06225-LVV        Doc 31     Filed 05/18/21     Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

In re:
                                                      Case No. 6:20-bk-06225-LVV
KEVIN HAGGERTY                                        Chapter 13
            Debtor.
____________________________/

                           MOTION TO MODIFY MODIFIED
                        ORDER CONFIRMING CHAPTER 13 PLAN
                                Related Document 28


                         NOTICE OF OPPORTUNITY TO OBJECT
                            AND REQUEST FOR HEARING

          Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper
without further notice or hearing unless a party in interest files a response within twenty-one (21)
days from the date set forth on the attached proof of service, plus an additional three days for
service if any party was served by U.S. Mail.

          If you object to the relief requested in this paper, you must file a response with the
Clerk of the Court at the George C. Young Federal Courthouse, 400 W. Washington Street, Suite
5100, Orlando, Florida 32801 and serve a copy on the movant's attorney, Paul L. Urich, Esquire,
Law Office of Paul L. Urich, P.A., 1510 E. Colonial Drive, Suite 204, Orlando, Florida 32803
and any other appropriate persons within the time allowed. If you file and serve a response
within the time permitted, the Court will either schedule and notify you of a hearing or consider
the response and grant or deny the relief requested without a hearing.

          If you do not file a response within the time permitted, the Court will consider that you
do not oppose the relief requested in the paper, will proceed to consider the paper without further
notice or hearing, and may grant the relief requested.

         COMES NOW the Debtor, KEVIN HAGGERTY, by and through his undersigned

attorney, and files this Motion to Modify the Order Confirming Chapter 13 Plan, and, as grounds

in support of this Motion, the following is stated:

         1.     The Order Confirming Modified Chapter 13 Plan was entered in the above-styled

case on April 21, 2021(Doc. No. 28).
            Case 6:20-bk-06225-LVV         Doc 31     Filed 05/18/21     Page 2 of 4




       2.      This Motion is filed to include attorneys fees for a loan modification as the Debtor

is participating in the Chapter 13 Mortgage Modification program and is pending a loan

modification and ha a mediation scheduled.

       3.      By the filing of this Motion, the Debtor is proposing a modification to his current

Chapter 13 payment plan.


       4.      Proposed disbursements to creditors are shown on the spreadsheet attached hereto

and incorporated herein as Exhibit "A".

       5.      The undersigned attorney seeks fees and costs in the amount of twenty five

hundred ($2500.00) dollars for the workup of modified payments and disbursements as they

relate to the loan modification, preparation and submission of a loan modification documents

through the DMM Portal, attendance at meditaion, for the preparation, filing loam modification

approval documents, and service of this Motion, and for communications with the Chapter 13

Trustee's office concerning the same, which fees and costs shall be disbursed by the Chapter 13

Trustee.

       8.      The Debtor proposes that all other terms and conditions of prior Orders of this

Court shall remain the same and in full force and effect but for those specific changes to the

Debtor's Plan payments and creditor disbursements, as referenced herein and on the attached

spreadsheet.

       WHEREFORE, the Debtor, KEVIN HAGGERTY, by and through his undersigned

attorney, prays that the Court will:

               A.      grant this Amended Motion and enter an Order modifying the Debtor's

                       Plan payments and creditor disbursements, as proposed herein;
            Case 6:20-bk-06225-LVV          Doc 31     Filed 05/18/21      Page 3 of 4




               B.      allow attorney's fees and costs for the preparation and service of this

                       Motion in the amount of twenty five hundred ($2500.00) dollars which

                       shall be disbursed by the Chapter 13 Trustee; and

               C.      grant such other and further relief as the Court deems appropriate.

       Date: May 18, 2021

                                      Respectfully submitted,

                                      LAW OFFICE OF PAUL L. URICH, P.A.

                              BY:      /s/ Paul L. Urich, Esquire
                                      Paul L. Urich, Esquire
                                      1510 East Colonial Drive, Suite 204
                                      Orlando, Florida 32803
                                      Telephone: (407) 896-3077
                                      Telecopy: (407) 896-3041
                                      Florida Bar No.:0088780
                                      Email: paulu@urichoffice.com
                                      Attorney for the Debtor

       I HEREBY CERTIFY that a true and correct copy of this document is being served by
United States Regular Mail, postage prepaid, or by CM/ECF electronic transmission, as may be
applicable, on all creditors and interested parties, as listed on the Court Matrix, on this 18th day
of May 2021.

                              BY:     /s/ Paul L. Urich, Esquire
                                      Paul L. Urich, Esquire/Florida Bar No.:0088780
Case 6:20-bk-06225-LVV   Doc 31   Filed 05/18/21   Page 4 of 4




                   EXHIBIT "A"
